      Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

                                          CASE NO.: 4:18-cv-00477-MW-CAS

DONDRICK EAVES,

      Plaintiff,

v.

DILLARD’S, INC.,

     Defendant.
____________________________/

                  REPORT OF RULE 26 INITIAL CONFERENCE

      Pursuant to Rule 26(f), Federal Rules of Civil Procedure, and paragraph 2(a)

of the Court’s Initial Scheduling Order entered October 23, 2018, the parties’

planning conference was held on November 14, 2018.           Participating in the

telephone conference was James Fasig, attorney for Plaintiff, and F. Scott Pauzar,

attorney for Defendant, Dillard’s, Inc.

      1.     Magistrate Jurisdiction. The parties have discussed the matter of

magistrate judge jurisdiction over this case.

      2.     Nature and Basis of Claims:

             a.      Plaintiff Dondrick Eaves contends that he was injured due to

the Defendant’s alleged negligence in failing to maintain its premises in a

reasonably safe condition; failing to warn of a dangerous condition created by a
      Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 2 of 8



transient foreign substance; and engaging in a negligent mode of business

operation.

             b.     The Defendant, Dillard’s, Inc., denies all allegations of

negligence and denies that it had actual or constructive notice of any transient

foreign substance. Defendant has filed a Motion to Dismiss the Complaint for

failing to state a claim. Defendant Dillard’s, Inc. further asserts that any alleged

injuries or damages to the Plaintiff were not directly or proximally caused by any

negligent or wrongful act or omission of Dillard’s, Inc. or any employee of

Dillard’s, Inc. Additionally, Dillard’s, Inc. asserts that the injuries alleged by the

Plaintiff pre-existed the incident described in the Complaint. Furthermore, this

Defendant asserts that the Plaintiff was negligent in causing the incident described

in the complaint. As such, Dillard’s, Inc. alleges the Plaintiff is not entitled to any

damages.

             c.     The principal factual and legal issues in dispute are:

                    (1)   Whether the injuries and/or damages alleged in the

             Complaint were directly or proximally caused by any negligent or

             wrongful act or omission of Defendant.

                    (2)   Whether Dillard’s, Inc. had actual or constructive notice

             of the alleged transitory foreign substance in accordance with section

             768.0755, Fla. Stat.


                                          2
       Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 3 of 8



                    (3)    Whether the Plaintiff was negligent in causing the

             accident described in the Complaint.

                    (4)    The extent of Plaintiff's injuries or damages, if any.

                    (5)    Whether Defendant will be entitled to any setoff or

             adjustment for medical bills incurred by Plaintiff.

                    (6)    All other factual issues are presently disputed.

      3.     Settlement and Mediation. The parties believe that mediation may be

helpful in resolving the case short of trial.

      4.     Joinder, Amendments to Pleadings, Deadlines.               No additional

joinder of parties is contemplated at this time; however, the parties would propose

a deadline of February 15, 2019, for joinder and amendments to pleadings. If

either party determines the need to subsequently amend the pleadings, counsel for

the parties will discuss the issue and file appropriate motions with the court.

      5.     Discovery Plan. The parties jointly propose to the court the following

discovery plan:

                    (1)    Discovery will be needed on the Plaintiff’s medical

      history before and after the incident at issue in the Complaint. Additionally,

      discovery will be needed regarding the facts related to the incident alleged in

      the Complaint.




                                            3
       Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 4 of 8



                    (2)      The parties propose a discovery deadline of May 15,

      2019. All discovery shall be served in time to afford the completion of

      discovery by this deadline.

                    (3)      The Rule 26(a)(2) disclosure of Plaintiff's expert

      witnesses and their opinions shall be made on or before February 1, 2019.

      Defendant’s Rule 26(a)(2) expert witness disclosures shall be on or before

      March 1, 2019.

                    (4)      The Plaintiff is still treating for injuries allegedly caused

      by the incident at issue in the Complaint. Consequently, the case should be

      ready for trial in Tallahassee, Florida by September 15, 2019, and it is

      estimated that it will take four (4) trial days.

             a.     Discovery shall be limited to thirty (30) interrogatories, thirty

(30) production requests, and thirty (30) requests for admissions from one party to

another party, without leave of court or otherwise agreed by the parties, and all

responses thereto shall be made within the time parameters set forth in the Federal

Rules of Civil Procedure. The total number of depositions allowed by one party

shall not exceed fifteen (15) without leave of court or as otherwise agreed to by the

parties. Total number of hours per deposition shall not exceed six (6) hours and no

deposition shall proceed beyond 6:00 p.m., unless by a prior agreement of all the

parties or leave of court.


                                             4
      Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 5 of 8



             b.     Medical Records and Releases. Discovery will be needed on

Dondrick Eaves’ medical history and care by his medical providers. To facilitate

that discovery, the parties agree as follows:

                    (1)   The Plaintiff will provide a copy of Dondrick Eaves’

             medical records from any medical provider in Plaintiff's custody

             either by hard copy or on optical discs.

                    (2)   The Plaintiff will furnish a mutually agreeable HIPAA-

             compliant written release for each medical provider, known to the

             Plaintiff, from whom Dondrick Eaves has received care. This may

             include HIPAA-compliant releases for release of records from

             Medicare or Medicaid, if necessary. The Defendant agrees to provide

             Plaintiff's counsel with a copy of all records obtained pursuant to the

             releases by hard copy or on optical discs.

                    (3)   Defendant may immediately issue subpoenas for records

             of the Plaintiff. The Defendant agrees to provide Plaintiff's counsel

             with a copy of all records obtained pursuant to subpoenas by hard

             copy or on optical discs.

                    (4)   The parties agree that they may immediately propound

             written discovery to each other.




                                          5
      Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 6 of 8



      6.     Electronic Discovery. The parties do not presently anticipate any

particular issues regarding the discovery of electronically stored information.

             a.    The parties agreed to the production of data reasonably

      available in the ordinary course of business.

             b.    The parties agree to the exchange of documents and

      information in "PDF" format except as otherwise noted herein.               The

      exchange of information will take place by the production of optical discs

      containing PDF copies of the produced material.

             c.    Digital photographs, if any, shall be produced in .jpg, .bmp or

      .tiff format. Film photographs, if any, shall be produced in print. Video or

      audio recordings will be provided in digital format.

             d.    Each party shall supplement discovery within a reasonable time

      after learning of additional information pertaining to the subject matter of

      the discovery.

             e.    The parties have taken reasonable measures to preserve

      potentially discoverable data from alteration or destruction in the ordinary

      course of business.

             f.    The parties agree to return or destroy privileged information

      that either party inadvertently produces in discovery.




                                          6
      Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 7 of 8



      7.    26(a)(1) Pre-Discovery Disclosures. The parties will exchange the

information required by Rule 26(a)(1), Federal Rules of Civil Procedure, no later

than December 1, 2018.

      8.    26(a)(2) Expert Disclosures. The parties agree they will need to file a

privilege log for documents in the files of experts that prepare the documents

and/or reports pursuant to Rule 26(a)(2) for matters covered by Rule 26(b)(3) and

(b)(4), Federal Rules of Civil Procedure.

      9.    Other Items.

            a.     The parties do not request a discovery conference before the

      entry of the Court's next scheduling order.

            b.     This is not a case which should be made subject to the Manual

      of Complex Litigation.

            c.     The parties at this time reasonably anticipate there will be no

      objections to the authenticity of evidence and exhibits produced by the

      parties in response to discovery.         No objections are waived by this

      agreement or any production.

            d.     The parties would propose a deadline for motions for summary

      judgment, or other potentially dispositive motions such as Daubert motions,

      of June 15, 2019.

      Respectfully submitted this 26th day of November, 2018.


                                            7
      Case 4:18-cv-00477-MW-CAS Document 5 Filed 11/26/18 Page 8 of 8




/s/ F. Scott Pauzar                             /s/ James Fasig
_________________________                ____________________________
F. SCOTT PAUZAR                          JAMES FASIG
Florida Bar No. 0809721                  Florida Bar No. 13453
245 Riverside Avenue, Suite 400          3522 Thomasville Road, Suite 200
Jacksonville, FL 32202                   Tallahassee, FL 32309
Telephone: (904) 355-4401                Telephone: (850) 224-3310
Facsimile: (904) 355-3503                Facsimile: (850) 224-3433
spauzar@saalfieldlaw.com                 jimmy@fasigbrooks.com
pemmi@saalfieldlaw.com                   Attorney for Plaintiff
Attorney for Defendant




                                     8
